 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                                               Case No. 1:19-cv-00057-EPG
10   XAVIER MARCELLIS SANDERS,
                                                               ORDER CONTINUING HEARING AND
11                  Plaintiff,                                 DIRECTING DEFENDANT TO FILE A
                                                               HARD COPY OF THE
12          vs.                                                ADMINISTRATIVE RECORD
13   ANDREW SAUL,
     Commissioner of Social Security,
14
15                  Defendant.
16
17          The hearing for oral argument on Plaintiff’s appeal of the decision by the Commissioner

18   of Social Security denying benefits, currently set for November 14, 2019, is continued to

19   January 9, 2020, at 2:00 p.m. Defendant is directed to file a hard copy of the administrative

20   record not less than thirty days prior to that hearing.
     IT IS SO ORDERED.
21
22      Dated:     October 18, 2019                               /s/
23                                                       UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28



                                                    1
